No. 12478

        I N THE SUPREME C U T O THE STATE O M N A A
                         OR    F           F OTN

                                     1973



RONAN STATE BANK,
a Montana Corporation,

                           P l a i n t i f f and Respondent,

        -VS   -
MARY M. JEWETT, formerly MARY M. SHEPHARD,

                           Defendant and Appellant.



Appeal from: D i s t r i c t Court of t h e Fourth J u d i c i a l D i s t r i c t .
             Hon. E. Gardner Brownlee, Judge p r e s i d i n g .


Counsel of Record:

     For Appellant :

              Richard Heinz argued, Polson, Montana

     For Respondent :

              C h r i s t i a n s e n , McCurdy, Ingraham & Wold, Polson,
               Montana
              Frank L. Ingraham argued, Polson, Montana



                                          Submitted:       May 31, 1973

                                             Decided :
                                                         JUN 2 0 i jJ
                                                                    :
M r . J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion of t h e
Court,

        This i s an appeal from an o r d e r of t h e d i s t r i c t c o u r t of
t h e f o u r t h j u d i c i a l d i s t r i c t , county of Lake, Hon. E. Gardner
Brownlee, judge p r e s i d i n g , g r a n t i n g a d e f a u l t judgment a g a i n s t
an e n r o l l e d   Indian, Mary M. Jewett.
        This i s a companion c a s e t o S e c u r i t y S t a t e Bank v. P i e r r e ,
Cause No. 8155, Lake County, which because of t h e s i m i l a r f a c t
s i t u a t i o n was consolidated f o r hearing purposes a t t h e t i m e
Judge Brownlee heard P i e r r e . A t t h e time s e t f o r hearing P i e r r e
i n t h i s Court i n December 1972, counsel f o r a p p e l l a n t Jewett
appeared and argued although no appeal had been taken by Jewett
following Judge Brownlee's order g r a n t i n g a d e f a u l t judgment
against her,
        On February 7 , 1973, t h i s Court i s s u e d an opinion i n t h e
c a s e of S e c u r i t y S t a t e Bank v , P i e r r e , r e v e r s i n g t h e o r d e r of t h e
d i s t r i c t c o u r t i n P i e r r e . Due t o a f a c t u a l e r r o r concerning t h e
a p p e l l a t e s t a t u s of t h e i n s t a n t c a s e discovered a f t e r t h e r e -
m i t t i t u r had gone down i n P i e r r e , t h e Court r e c a l l e d t h e r e m i t t i t u r
and set both c a s e s f o r rehearing,               A f t e r t h e r e c a l l order had
i s s u e d , both respondent S t a t e Bank of Ronan and a p p e l l a n t &ry
M. Jewett f i l e d with t h i s Court a s t i p u l a t i o n expressly waiving
any d e f e c t s i n t h e f a i l u r e t o f i l e t h e n o t i c e of appeal and i n
t h e p e r f e c t i o n of such appeal i n t h e i n s t a n t case.           It was revealed
t h a t i n t h e i n s t a n t c a s e Ronan S t a t e Bank       had f i r s t attempted
t o b r i n g i t s a c t i o n i n t h e Flathead T r i b a l Court, b u t a p p e l l a n t
Jewett refused t o permit t h e a c t i o n .              The a c t i o n was then brought
i n the d i s t r i c t court.       I n t h i s Court's o r i g i n a l opinion i n P i e r r e
i t had been assumed t h a t t h e p a r t i e s had n o t attempted t o b r i n g

a c t i o n i n t h e T r i b a l Court.     Since t h a t t i m e t h e T r i b a l Law and
Order Code has been amended t o allow such a c t i o n s i n T r i b a l Court.
         On March 19, 1973, the clerk of this Court received a notice
o i appeal, dated March 16, 1973, from counsel for appellant Jewett.

         Both cases, Pierre and Jewett, were reargued by counsel on
m 31,
 y                  1973.     In the instant case, it is now fully established
and admitted by appellant's counsel that no timely appeal was
taken by appellant Jewett,
         There being no appeal before this Court, the cause is
dismissed.                                      n




   Associate Justices                       4

                              1
...............................
   \.   Ic   Ill-   ( C   {    tI.?,.L.-"

   Hon. Bernard Thomas, District
   Judge, sitting for Justice
   Wesley Castles.